UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-7681


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RODNEY EDWARD   WALL,   a/k/a    Sld   Dft   3:99-24-9,   a/k/a   Big
Rodney,

                Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:99-cr-00024-FDW-9)


Submitted:   February 18, 2009               Decided:   February 24, 2010


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rodney Edward Wall, Appellant Pro Se.        Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rodney Edward Wall appeals the district court’s order

denying Wall’s 18 U.S.C. § 3582(c)(2) (2006) motion.                  We have

reviewed the record and find no reversible error.               Accordingly,

we affirm for the reasons stated by the district court.                 United

States    v.   Wall,   No.   3:99-cr-00024-FDW-9       (W.D.N.C.     Aug,   31,

2009).     We dispense with oral argument because the facts and

legal    contentions   are   adequately    presented     in   the    materials

before   the   court   and   argument    would   not   aid    the   decisional

process.

                                                                      AFFIRMED




                                     2